           Case 1:19-cv-07215-RA Document 7 Filed 11/29/19 Page 1 of 2




               SHALOM
        Phone: (718) 971-9474 I Fax: (718) 865-0943 I Email: Jshalom@JonathanShalomLaw.com
                   Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375


                                                                                I   ~--·. --- ----- ---
                                                     November 29, 2019
                                                                               LSDC-SDNY
                                                                             I
VIAECF                                                                       i DOCl'MENT


Honorable Judge Ronnie Abrams
                                                                             i ELECTRO'.\TICALLY FILED
Thurgood Marshall                                                           I       DOC#:
United States Courthouse                                                            DATEF-IL_E_D_:_/~~7-~-/-{q-
40 Foley Square                                                             ~                             r   .
New York, NY 10007

Re:    Jon R. Morgan v. Living Proof, Inc., Civil Action No. l:19-cv-07215-RA

Dear Judge Abrams:

        The undersigned represents Plaintiff Jon R. Morgan in the above-referenced matter. The
undersigned submits this letter in accordance with Your Honor's Individual Motion Practices and
Rules, to request an adjournment of the Initial Conference scheduled for December 6, 2019, at
11 :30 a.m. in Courtroom 1506 located at 40 Foley Square, New York, New York.

        The undersigned respectfully requests an adjournment of the Initial Conference since
Defense counsel has yet to enter a Notice of Appearance. By way of background, Defense counsel
had initially contacted the undersigned via telephone sometime in September of 2019, where the
parties discussed the matter. Defense counsel had then followed up via email on October 8, 2019,
to continue discussions. The undersigned was away that week in observance of the Jewish High
Holidays. After returning from the Holidays, the undersigned had emailed Defense counsel on
multiple occasions (November 6, 9, 13 and 19th ). Defense counsel had finally responded on
November 19, 2019, in order to schedule a time for a phone call regarding the matter. The
undersigned responded with availability and invited Defense counsel to reach out during his
proposed times. The undersigned attempted to call Defense counsel the following week but
received his voicemail. Further, in order to comply with this Court's Initial Pretrial Conference
Order, the undersigned had emailed Defense counsel on November 21, 26 and twice on the 27 th
requesting Defense counsel enter a Notice of Appearance along with the parties obligation to
comply with this Court's Initial Pretrial Conference Order. It is now November 29, 2019, the
undersigned has yet to receive an email or phone call back from Defense counsel.

        This is the first request for an adjournment of the Initial Conference. No other deadlines
have been scheduled in this case, and accordingly, the requested adjournment will not impact any
dates previously scheduled after the current initial conference date.
               Case 1:19-cv-07215-RA Document 7 Filed 11/29/19 Page 2 of 2




                   SHALOM LAW                                            I' L LC

                  .\ T T O R 1\ F Y S    &   C O U   ~   S L I.. 0 R S     -       .\ T   -   L \ W

           Phone: (718) 971-9474 I Fax: (718) 865-0943 I Email: Jshalom@JonathanShalomLaw.com
                      Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

           We thank the Court for its attention to this matter.

                                                            Sincerely,




                                                            Jonathan Shalom




Application granted. The initial status conference scheduled for
December 6, 2019 is hereby adjourned sine die. No later than
December 9, 2019, Plaintiff shall inform the Court whether he intends
to move for default.

SO ORDERED.
